PER CURIAM.
Joe Gersten appeals the dismissal with prejudice of his civil action, which challenges the outcome of an election for a Dade County Commission seat won by appellee Bruce Kaplan. The dismissal was imposed as a sanction for appellant’s failure to answer interrogatories, even after a 45-day period of extension sought by appellant, a subsequent order requiring the answers to be filed “forthwith,” and a motion to impose sanctions for failure to comply. The trial court found appellant’s failure to answer the interrogatories to be willful. We affirm on authority of Commonwealth Federal Savings and Loan v. Tubero, 569 So.2d 1271 (Fla.1990), and Mercer v. Raine, 443 So.2d 944 (Fla.1983).
POLEN, MARK E., FARMER, GARY M. and PARIENTE, BARBARA J., Associate Judges, concur.